DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges Applicant’s response filed on 10/14/2021 containing amendments and remarks to the claims.

Election/Restrictions
Claims 1-7, 9 and 20 previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/30/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

EXAMINER'S AMENDMENT


Authorization for this examiner’s amendment was given in an interview with Carsten Grellmann on 11/08/2021.

The application has been amended as follows: 
Claim 1
Lines 4-6: “pressurize a biomass slurry stream from the biomass slurry source to a first pressure

Claim 11
Lines 2-3: “pressurizing a biomass slurry stream from a biomass slurry source to a first pressure
Line 10: “flowing the biomass slurry stream at the second pressure and the second temperature from the second heat exchanger through a” 

Claim 20


Claim 25
Claim 2-3: “the biomass slurry stream comprises sewage sludge comprising 15% to 30% organic material solids by mass; and”

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see pages 8-12, filed 10/14/2021, with respect to the rejections of claims 11-17 and 21-25 under 35 U.S.C. 103 have been fully considered and are persuasive. The Applicant has persuasively argued that the prior art of record fails to disclose or reasonably suggest a system and process as recited in the claims. Specifically, the Applicant has persuasively argued that the prior art fails to disclose or reasonably suggest the use and configuration of a heat transfer liquid through a first, second and third heat exchanger as required by the claims and persuasively argued that there is a lack of motivation for modifying the primary reference Ong to arrive at the claimed invention. Therefore, the rejections of claims 11-17 and 21-25 under 35 U.S.C. 103 have been withdrawn. 

No prior art alone or in combination with references discloses or reasonably suggests the systems and method recited in claims 1, 11 and 20. Specifically, no prior art discloses the configuration of the heat exchangers and sequence of flow of a heat transfer liquid as recited in the claims. 
The closest prior art of record is Ong et al. (“A heat- and mass-integrated design of hydrothermal liquefaction process co-located with a Kraft pulp mill,” Energy 189: 116235, 2019, 12 pages). Ong discloses a system comprising a biomass slurry source, a biomass pump, a stage pump, a slurry preheater, a high pressure pump, heater 1, heater 2, a hydrothermal liquefaction reactor, and a product cooler (Fig. 4, case (b)). Ong discloses that the stage pump, slurry preheater, high pressure pump and heater 1 may be in fluid communication, which is considered equivalent to the claimed first pump first heat exchanger, second pump and second heat exchanger, and the product cooler and heater 1 may be heat integrated, which is considered equivalent to the claimed third heat exchanger and heater 1 being in communication. Ong differs from the claimed systems and process in that Ong fails to disclose that the heater 1 is in fluid communication with the hydrothermal liquefaction reactor, that the heater 1 is in fluid communication with the slurry preheater, which in turn is in fluid communication with the product cooler, wherein a heat transfer liquid is flowed from the third heat exchanger to the second heat exchanger, from the second heat exchanger to the first heat exchanger, and the first heat exchanger back to the third heat exchanger. There is no motivation or rationale to eliminate heater 2 or consolidate heater 2 with heater 1, nor modify the system of Ong to configure the preheater, heater 1 and product cooler as recited in the claims. Ong does not teach or suggest that the slurry preheater should also be in communication with the heater 1 as is the product cooler. 
Iverson (US 2015/0259606), directed to a method for hydrothermal processing, teaches direct heat exchange of a product from a hydrothermal reactor with the feed streams in two heaters located upstream of the reactor (Fig. 1, reference numbers 3, 4 and 6). Iverson does mention that indirect heat exchange with a heat transfer medium is an alternative to direct heat exchange ([0062]). However, Iverson fails to teach a third heat exchanger configured to receive the product from the hydrothermal reactor and heat a heat transfer liquid, a pump located between heat exchangers 3 and 4, and configuring a third heat exchanger to be in fluid communication with heat exchangers 3 and 4. Furthermore, Iverson differs from the claimed systems in that Iverson requires a heat exchanger 5 prior to the reactor, similarly as Ong. Similarly, as discussed above, there does not appear to be a reason or motivation to eliminate the additional heater 5, nor a reasonable expectation that the heat transfer from the product of the hydrothermal liquefaction to be sufficient in preheating the feed, thus allowing for the omission of the heat exchanger 5. 
The teachings of Ong and Iverson would not lead one of ordinary skill to the specific system and process configuration as claimed without hindsight from the Applicant’s disclosure as the modifications to Ong and/or Iverson required to arrive at the claimed system are not motivated or obvious in view of the prior art. Iverson fails to properly motivate cycling a flow of a heat transfer liquid throughout a first, second and third heat exchanger in the process of Ong, and the Applicant has persuasively argued that the modification of Ong would result in Ong being unsatisfactory for its intended purpose and design of heat integration. Ong utilizes a heat exchange network configuration specifically designed to utilize off-gas from liquefaction for preheating, and hot and cold water utilities. Since Iverson fails to explicitly disclose or illustrate the configuration and sequence of flow of a heat transfer liquid as recited in the claims, Iverson fails to provide a motivation as to why one would modify the specific heat exchange network to arrive at the claimed invention without hindsight and rationale gleaned from the Applicant's disclosure.

Bhujade et al. (US 2018/0273850A1, cited in the IDS dated 04/06/2021), directed to a system and process for producing biofuel, discloses a system and process comprising a feed tank, a low pressure pump, a high pressure pump, a first heat exchanger, a second heat exchanger, and a reaction vessel (Abstract; Figure 1). A product from the reaction vessel is recirculated to the first heat exchanger for preheating ([0044]). The system and process differ from the claimed invention in that Bhujade discloses two pumps followed by two heat exchangers whereas the claimed system and process alternate pumps and heat exchangers, and Bhujade fails to disclose three fluidly connected heat exchangers wherein a heat transfer liquid flows between the heat exchangers as recited in the claims. 
As such, claims 1-7, 9, 11-17, and 20-25 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772